Opinion issued April 24, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00869-CV




GALADRIEL MEADE,  Appellant

V.

KENNY DAVIS, CENTEX CORPORATION, HOMETEAM PEST
DEFENSE, LLC; DR. PEPPER BOTTLING COMPANY OF TEXAS, DR.
PEPPER/SEVEN UP BOTTLING GROUP L.P.; DR. PEPPER/SEVEN UP,
INC.; DR. PEPPER/SEVEN-UP BEVERAGE SALES COMPANY; DR.
PEPPER/SEVEN UP MANUFACTURING COMPANY, DPB PARTNERS,
L.P.; DR. PEPPER BOTTLING COMPANY OF TEXAS; DR. PEPPER
BOTTLING COMPANY OF HOUSTON, INC.; AND KIMBERLEY
HENLEY,  Appellees




On Appeal from the 113th District Court 
Harris County, Texas
Trial Court Cause No. 2006-43509




MEMORANDUM OPINIONAppellant has filed a motion to dismiss his appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.